DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1-25,It is unclear how one has a source and drain electrode without a source and drain.
As to claim 3, 11, 22, Recitation of wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device is unclear since the feature size depends on the wavelength used as well and the aperture size without this information it is impossible to tell.
As to claim 17, Applicant does not claim a photolithography or the type that is being used. Minimal feature size unclear since applicant does not claim a mask so how is applicant claiming a minimal feature size.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (5943574).
a. As to claim 1 and 14Tehrani teaches A semiconductor device, comprising: a transistor above a substrate (item 11 or 12), wherein the transistor includes: a first metal contact as a source electrode (figures 5-6 item 13) located in a first metal layer along a first direction (at least one of the extension region into the page and left to right) ; a second metal contact as a drain electrode, located in a second metal layer along the first direction (item 39), in parallel with the first metal contact (see figures); a channel area between the source electrode and the drain electrode (item 35); and a third contact aligned with the channel area as a gate electrode (one of item 30), located in a third metal layer along a second direction substantially orthogonal to the first direction, wherein the third metal layer is between the first metal layer and the second metal layer (see figures).

Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the gate from a metal to improve the conductivity of the gate improving device performance. 
b.	As to claim 2, 15, Tehrani teaches wherein the third metal contact is a first gate electrode, and the transistor further includes: a fourth metal contact as a second gate electrode (the other 30), located in the third metal layer along the second direction in parallel to the first gate electrode, wherein the channel area is in between the first gate electrode and the second gate electrode (see item 35 between items 30).
c.	As to claim 3 and 17, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.

d.	As to claim 4, 18 Tehrani teaches polysilicon.


g.	As to claim 6 Tehrani teaches glass or silicon item 11
h.	As to claim 7, 16 Tehrani teaches wherein the transistor further includes: a gate dielectric layer between the gate electrode and the channel area element between the channel and the gate electrode.
i.	As to claim 8, Tehrani does not explicitly teach silicon oxide.
However silicon oxide was well known at the time of filing and conventionally used as a gate dielectric since it can easily be deposited on silicon material. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form gate dielectric from silicon oxide to implement the device using common material providing a cost benefit.
j.	As to claim 10 and 19 Tehrani teaches, wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in the first metal layer along the first direction and in parallel with the first metal contact;30 AA8440-US 111548-239027a fifth metal contact as a drain electrode of the second transistor, located in the second metal layer along the first direction, in parallel with the fourth metal contact and in parallel with the second metal contact; a channel area of the 
	k.	As to claim 11 and 20, Tehrani does not explicitly teach wherein the fourth metal contact is separated from the first metal contact in the first metal layer along the first direction by a minimal feature width for the semiconductor device.

However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
l.	As to claim 12, Tehrani teaches wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in a fourth metal layer along the first direction; a fifth metal contact as a drain electrode of the second transistor, located in a fifth metal layer along the first direction, in parallel with the fourth metal contact; a channel area of the second transistor between the source electrode and the drain electrode of the second transistor; 
k.	As to claim 13, Tehrani teaches the device directly adjacent but it is not limit that they are always directly adjacent (see figure 6 discussion).
It was known to form	device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration
Thus it would have been obvious tone of ordinary skill in the art at the time of filing known to form device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration.



Claim 9 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Maeda (5627390).
..a.	As to claim 9 and 21 Tehrani per claim 1 but does not teach a storage unit.
	Maeda teach providing a capacitor to from a DRAM with corresponding word lines and bit lines.

As to integrating the DRAM on a circuit board This is well known to provide DRAM device with a mother board or circuit board to act as a memory.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to integrate the memory device on a circuit board with other computing element to provide the memory as being able to be used with other devices increasing in applicability further provide better resale value.
b.	As to claim 22, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
c.	As to claim 23, Tehrani teaches polysilicon.
d.	As to claim 25,  Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and 
e.	As  to claim 25, Tehrani and Maeda does not teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
However, each and every one of these was known to either have a memory or be coupled to a memory on a circuit board.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include the memory element in or coupled to wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
One would have been so motivated to provide a working DRAM memory providing a place to store and access information.
Conclusion






	






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896